ZARELLA, J.,
concurring. I concur in the reasoning and the result that the majority reaches. I do not agree, however, with the majority’s reliance on this court’s statement in State v. Lutters, 270 Conn. 198, 853 A.2d 434 (2004), that “courts do not apply the rule of lenity unless a reasonable doubt persists about a statute’s intended scope even after resort to the language and structure, legislative history, and motivating policies of the statute.” (Emphasis in original; internal quotation marks omitted.) Id., 219. For all of the reasons that I expressed in my concurrence in Lutters; id., 221-24 (Zarella, J., concurring); I do not believe that it is appropriate to resort to the legislative history of a criminal statute to resolve ambiguities prior to applying the rule of lenity. Nevertheless, because the majority resolves any ambiguity in General Statutes § 46b-141 (b) without resorting to the legislative history, I concur in its reasoning and the result that it reaches.